Citation Nr: 1714646	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In pertinent part, the RO granted service connection for bilateral hearing loss, with a noncompensable rating, effective August 27, 2008. The Veteran filed a Notice of Disagreement (NOD) in May 2011, disagreeing with the assigned rating. The RO issued a Statement of the Case (SOC) in January 2013. In February 2013 the Veteran filed his Substantive Appeal via VA Form 9. 

In April 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Jackson, Mississippi. A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in June 2015. At that time, the Board remanded the bilateral hearing loss claim for further development. The Board also denied reopening a claim for service connection for tinnitus and denied an increased rating for otitis media of the left ear.

The matter came before the Board again in May 2016, at which time the Board denied an initial, compensable disability rating for bilateral hearing loss. The Board further determined that the issue of entitlement to a TDIU was raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009). The Board remanded the claim for entitlement to a TDIU for additional development. The RO completed all requested development but denied the benefit sought on appeal. As such this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. The combined evaluation for the Veteran's service-connected disabilities does not meet the schedular requirements for individual unemployability. 

2. The Veteran's service-connected bilateral hearing loss is not so severe as to prevent him from securing or engaging in substantially gainful employment consistent with his education and occupational experiences.


CONCLUSION OF LAW

The criteria for the assignment of TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
VA's duty to notify was satisfied by letters in September 2008 and June 2016. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file. The Veteran has not identified any additional records that have not been requested or obtained. The Veteran underwent VA examinations in January 2011, May 2013, and September 2015.

Further, the Board notes that the previous Board remand included requests to provide the Veteran with an explanation as to what information or evidence is needed to substantiate a TDIU claim and to obtain a VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU. However, the Veteran did not respond to this letter and has, to date, not submitted the requested VA Form 21-8940. The Board notes that the Veteran has a duty to cooperate in the development of his claim. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

In this case, the information that would have been provided on a completed VA Form 21-8940 would have been relevant to the claim for entitlement to a TDIU, but the Veteran did not provide the required information. Thus, the Board finds that the lack of this information is not due to any inaction by the Board or the AOJ. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. § 4.16 (b). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Veteran is service-connected for otitis media, left ear which is rated as 10 percent disabling and bilateral hearing loss rated as 0 percent disabling for a combined evaluation of 10 percent. The Veteran's combined 10 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a). Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16 (a) are not met.

The remaining question before the Board is whether entitlement to TDIU would be warranted on an extraschedular basis. In this case, the RO has considered and rejected referral of the Veteran's TDIU claim to an appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).

The record reflects that the Veteran told the May 2013 VA examiner that he had been terminated from his occupation as a truck driver due to hearing loss. The examiner noted that the Veteran was encouraged to seek a hearing aid consultation appointment in order to discuss hearing aids. The examiner opined that it was likely that hearing aids would provide much needed amplification. In his April 2015 hearing, the Veteran testified that he received hearing aids from VA and that they helped him. Subsequently, in a September 2015 VA audiological examination the examiner noted that the Veteran reported that he would have significant difficulty communicating unless he was wearing his hearing aids and communicating face to face with the speaker in a quiet setting.

The Veteran has not specifically articulated how his service-connected bilateral hearing loss renders him unemployable. As noted above, the Veteran was provided a VA Form 21-8940, Application for Increased Compensation based on Unemployability, in June 2016. To date, he has not returned this form, which would have provided relevant information regarding his claim of entitlement to a TDIU. While the evidence reflects that the Veteran's bilateral hearing loss may cause some occupational impairment, it has not been persuasively shown to impact him so severely as to completely preclude him from obtaining and maintaining substantially gainful employment. The Veteran's file lacks specific information about how the Veteran's service-connected bilateral hearing loss renders him unemployable. While the Board has tried to obtain additional evidence, the Veteran has not provided it. Given this, the Board finds that the most probative evidence shows that the Veteran is not unable to secure or maintain gainful employment due solely to his service connected bilateral hearing loss. 

In summary, the evidence of record does not persuasively show that the Veteran is unable to maintain substantially gainful employment due solely to his service-connected bilateral hearing loss.  Therefore, the Board declines to refer the Veteran's TDIU claim to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).


ORDER

Entitlement to TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


